 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10    STANLEY GLEASON,                                  No. 2:20-cv-01971-TLN-EFB
11                       Plaintiff,
12           v.                                         ORDER
13    JEFF LYNCH, et al.,
14                       Defendants.
15

16          Plaintiff Stanley Gleason (“Plaintiff”), a state prisoner proceeding pro se, has filed this

17   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

18   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On February 18, 2021, the magistrate judge filed findings and recommendations herein

20   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Plaintiff did

22   not file timely objections to the findings and recommendations. On April 14, 2021, the Court

23   adopted the findings and recommendations and dismissed the First Amended Complaint without

24   further leave to amend. (ECF No. 18.) The case was accordingly closed.

25          On April 23, 2021, Plaintiff’s belated objections to the findings and recommendations

26   were filed. (ECF No. 20.) In an abundance of caution, the Court will reconsider the April 14,

27   2021 Order adopting the findings and recommendations in light of Plaintiff’s objections. See

28   Fed. R. Civ. P. 59(e) and 60(b).
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   Court has conducted a de novo review of this case, including Plaintiff’s objections to the findings
 3   and recommendations of the magistrate judge. Having carefully reviewed the entire file, the
 4   Court finds the findings and recommendations to be supported by the record and by proper
 5   analysis.
 6          Accordingly, IT IS HEREBY ORDERED that the April 14, 2021 Order (ECF No. 18)
 7   adopting in full the findings and recommendations and dismissing the First Amended Complaint
 8   without further leave to amend is CONFIRMED.
 9          IT IS SO ORDERED. DATED: May 20, 2021
10

11

12                                                         Troy L. Nunley
                                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
